Citation Nr: 1450024	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc and joint disease of the lumbar spine through July 31, 2013, and in in excess of 20 percent since August 1, 2013, excluding a period of temporary total disability from April 14, 2011, through May 31, 2011. 

2.  Entitlement to an initial evaluation in excess of 20 percent for sciatic neuropathy of the right lower extremity through December 1, 2013, and in excess of 40 percent since December 2, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for sciatic neuropathy of the left lower extremity.  

4.  Entitlement to an initial compensable evaluation for left inguinal groin neuropathy.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction secondary to prostatitis with benign prostatic hypertrophy and bladder neck contracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) from March 2010, May 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2013 rating action, the RO decreased the evaluation of the Veteran's low back disability from 40 to 20 percent disabling, effective July 31, 2013.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In that action, the RO also effectuated a separate 20 percent evaluation for sciatica of the right lower extremity.  In a January 2014 rating action, the RO also effectuated a separate 10 percent evaluation for sciatica of the left lower extremity, and increased the evaluation of neuropathy of the right lower extremity to 40 percent disabling effective December 2, 2013.  Because these conditions are neurological manifestations related to the service-connected low back disability, it is appropriate for the Board to assert jurisdiction over these claims.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  Because the maximum benefit was not granted, the issues of entitlement to a higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In June 2014, the Veteran testified before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.   Following the hearing the record was held open for 30 days to allow for the submission of additional evidence.  At and following the hearing, the Veteran submitted evidence yet to be considered by the Agency of Original Jurisdiction (AOJ).  At and following the hearing, he waived any initial AOJ consideration of such evidence, as well as for any evidence of record not yet considered by the AOJ.  

The issues of entitlement to an initial evaluation in excess of 40 percent for degenerative disc and joint disease of the lumbar spine through July 31, 2013, and in in excess of 20 percent since August 2, 2013, excluding a period of temporary total disability from April 14, 2011, through May 31, 2011, entitlement to an initial evaluation in excess of 20 percent for sciatic neuropathy of the right lower extremity through December 1, 2013, and in excess of 40 percent since December 2, 2013, entitlement to an initial evaluation in excess of 10 percent for sciatic neuropathy of the left lower extremity, and entitlement to an initial compensable evaluation for left inguinal groin neuropathy are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's erectile dysfunction is manifested by sexual dysfunction without deformity of the penis.



CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  The RO provided the appellant pre-adjudication notice by a letter dated in January 2012.
VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his erectile dysfunction.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  They adequately address the current severity of his disability.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Erectile dysfunction is evaluated under Diagnostic Code 7522 which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) (2013).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.  The Veteran has been awarded SMC in this regard, which is not an issue on appeal.  

Diagnostic Code 7523 provides a noncompensable rating for complete atrophy of one testicle and a maximum 20 percent rating for complete atrophy of both testes.  38 C.F.R. § 4.115(b).

In October 2011 the Veteran filed his claim for service connection of erectile dysfunction secondary to prostate disability.  VA examination in January 2012, resulted in diagnosis of erectile dysfunction with an onset of approximately 2008, as secondary to medication taken for BPH.  No deformity of the penis was assessed, e.g. Peyronie's, disease, and no history thereof was noted or related by the Veteran.  Examination of the penis was normal.  The right testicle was one-half to one-third or normal in size, while the left testicle was normal in size.  

In April 2013, the Veteran was again afforded  VA male reproductive examination.   Examination noted a history of erectile dysfunction with an onset of 2008, without deformity.  The Veteran refused examination of the penis and testes, however.

In June 2014 the Veteran testified before the Board.  He related that he had continued erectile dysfunction, treated with medication and appliances.  He did not relate any deformity of the penis, and did not admit to having one when questioned during the hearing.  

In order for the Veteran to establish entitlement to a compensable evaluation for erectile dysfunction the evidence must show deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2013).  In this regard, the evidence has never shown a deformity of the penis.  Review of the pertinent evidence and VA examinations shows no such fact.  The Veteran, who is competent to relate such symptomatology, has never done so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without some evidence showing deformity of the penis, the single, maximum, 20 percent evaluation is not warranted.  Fenderson, supra.  

The Board notes that the examination reports reflect two-thirds atrophy of a single testicle.  Notably, to the extent this symptomatology is related to the Veteran's erectile dysfunction, in the absence of atrophy of both testicles, a compensable evaluation is not warranted.  38 C.F.R. § 4.115(b).

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for SMC for loss of use of a creative organ, in the absence of any deformity of the penis, as well as for evaluation of penile deformity and atrophy of the testicles.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for prostatitis with benign prostatic hypertrophy, bladder neck contracture, scar of the left groin, a low back disability with associated neuropathy of the lower extremities and left inguinal neuropathy.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction secondary to prostatitis with benign prostatic hypertrophy and bladder neck contracture is denied.


REMAND

In July 2013 and December 2013, the Veteran was last afforded VA spine and peripheral neuropathy examinations, respectively.  Notably, upon VA examination of the spine in July 2013, flexion was noted as to 50 degrees with consideration of pain.

As noted above, the Veteran testified before the Board in June 2014, relating that his low back condition continued to deteriorate.  He noted that further surgical procedures had been discussed with his private doctor, although he wished to avoid them.  

Also, at the time of his hearing, the Veteran submitted several sets of private medical records pertaining to his low back disability.  Notably, a March 2014 treatment record discloses that further decompressive surgery had been discussed.  The note also reflects that flexion and extension were to 10 and zero degrees respectively at that time.  The record also documents complaints regarding the related radiculopathy of the lower extremities.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony and private medical records indicate possible worsening of the service-connected low back disability and associated neuropathy, he should be afforded a new VA examination to address the severity of these conditions.

Service connection is separately in effect for left inguinal neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8630, related to in-service removal of an inguinal lymph node.  At his Board hearing, the Veteran testified that this condition had worsened as well.  Accordingly, a new VA examination is warranted.  Caffrey, supra.; Green, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant records that are not already of record.  He should be asked to authorize the release, where necessary, of any records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability and associated sciatic neuropathy of the lower extremities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the low back and his current range of motion in this spinal segment, the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities, including sciatic neuropathy of the lower extremities, resulting from the service-connected low back disability should be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his left inguinal groin neuropathy.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the AOJ should then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC, before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


